MEMORANDUM **
Patrick Hugh Morrison appeals pro se from the district court’s order dismissing without prejudice his action for failure to comply with Fed.R.Civ.P. 8(a). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, United States v. Barrera-Moreno, 951 F.2d 1089, 1091 (9th Cir.1991), and we affirm.
A complaint must contain a “short and plain statement” of the basis for jurisdiction and the claims for relief. See Fed. R.Civ.P. 8(a). Morrison’s complaint contains a confusing array of vague and undeveloped allegations and does not allege sufficient facts or jurisdictional basis for any federal claim for relief. The district court, therefore, did not abuse its discretion by dismissing the action under Fed. R.Civ.P. 8(a). See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996).
The district court also did not abuse its discretion by denying his motion for clarification.
Morrison’s remaining contentions are unpersuasive.
Morrison’s motion to show cause is denied.
Appellees’ motion to appear is granted. The Clerk shall file appellees’ response brief, lodged on May 9, 2007.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.